                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 8:17-cv-00768-CJC (ADSx)                             Date: November 15, 2019
Title: Chris L. Jones, et al. v. A Buyer’s Choice Home Inspections, Ltd., et al.


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


                Kristee Hopkins                              None Reported
                 Deputy Clerk                           Court Reporter / Recorder

    Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
              None Present                                    None Present

Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE RE:
                      CONTEMPT OF COURT AND SANCTIONS

       On November 12, 2019, the Court held a settlement conference ordered by
District Judge Cormac Carney. Judge Carney ordered the parties to participate in a
settlement conference with the assigned Magistrate Judge after denying both parties’
motions for summary judgment and referring to the parties’ repeated failures to
prosecute/defend the case, follow Court orders, and comply with the Federal Rules of
Civil Procedure and the Local Rules.

       The settlement conference was attended by plaintiffs, their counsel, and
defendant’s counsel. Defendant made a brief appearance telephonically at the
beginning of the settlement conference. After separately conferring with plaintiffs and
their counsel, and then defendant’s counsel (who did not attempt to include his client
telephonically), the Court terminated the settlement conference when it became clear
that continued settlement efforts would not be fruitful.

       It has come to the Court’s attention that defendant and his counsel may have
committed a fraud on the court in order to avoid defendant’s personal appearance at the
Court-ordered settlement conference. Pursuant to Local Rule 16-15.5(b) and this
Court’s Order Re: Settlement Conference [Dkt. No. 66], parties are required to appear in
person at a settlement conference with the Magistrate Judge. Despite this Court’s
practice of requiring the personal appearance of all parties and counsel for settlement



CV-90 (03/15)                      Civil Minutes – General                         Page 1 of 3
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 8:17-cv-00768-CJC (ADSx)                             Date: November 15, 2019
Title: Chris L. Jones, et al. v. A Buyer’s Choice Home Inspections, Ltd., et al.

conferences, defendant requested and obtained court permission to appear
telephonically due to a heart condition (pulmonary edema) and physician advice not to
fly due to risk of pulmonary embolism. Both defendant and his counsel offered
declarations based upon personal knowledge and under penalty of perjury in support of
this request.

      Specifically, defendant’s counsel filed an Ex Parte Application to Appear
Telephonically, in which defendant declared under penalty of perjury:

       I am unable to attend the mediation in person per the Court’s order. I reside
       in Florida. I have a pulmonary edema condition which means that I have
       blood in my lungs. My doctor has advised me that I should not fly because
       of the possibility of an embolism. I have been confined to driving within the
       vicinity of my residence. I am scheduled to be admitted to the hospital in
       December 2019.

[Dkt. No. 65]. Defendant’s counsel similarly declared under penalty of perjury. [Id.]

      It has come to the Court’s attention that defendant participated in the Miami
Man Half Triathlon on November 10, 2019. Two days before the settlement conference,
defendant was physically able to participate in a triathlon competition involving
swimming, biking, and running—strenuous activities which are known to carry a risk of
pulmonary edema.

        By no later than Friday, November 22, 2019, defendant is ORDERED TO
SHOW CAUSE why defendant and defendant’s counsel should not be held
in contempt of court and sanctioned for perpetrating a fraud on the Court;
perjury; failing to comply with Court orders, Local Rules, Federal Rule of Civil
Procedure 11, and counsel’s duty of candor to the court; and needlessly increasing the
cost of litigation and burden on the Court.




CV-90 (03/15)                      Civil Minutes – General                         Page 2 of 3
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 8:17-cv-00768-CJC (ADSx)                             Date: November 15, 2019
Title: Chris L. Jones, et al. v. A Buyer’s Choice Home Inspections, Ltd., et al.

       By way of declaration under penalty of perjury, defendant and his counsel must
explain and/or provide to the Court the following:

       1. Admit or deny defendant William Redfern participated in the 2019 Miami
          Man Half Triathlon on November 10, 2019.
       2. Evidence to support each and every statement in defendant’s declaration on
          page 2, lines 1–5.
       3. Evidence to support each and every statement in defendant’s counsel’s
          declaration on page 1, lines 25–26, and page 3, lines 8–12.
       4. Admit or deny the authenticity of the Instagram post one week prior to the
          settlement conference reflecting defendant’s preparation for the 2019 Miami
          Man National Championship, attached as “Attachment A”.
       5. Admit or deny the authenticity of the 2019 Miami Man Half Triathlon results
          for Bill Redfern, attached as “Attachment B”.
       6. Admit or deny the authenticity of the 2019 Miami Man Half Triathlon photos
          of Bill Redfern, one of which is attached as “Attachment C”.


        Plaintiffs may also submit a brief regarding the relevant issues including that of
appropriate sanctions. If plaintiffs propose recovery of attorneys’ fees and costs related
to the settlement conference, they must file a declaration of counsel detailing plaintiffs’
attorneys’ fees and costs for preparation and attendance.

       Pursuant to 28 U.S.C. § 636(e)(6)(B), this OSC is set for a hearing on Wednesday,
December 18, 2019 at 10:00 a.m. in Courtroom 6B on the 6th floor of the Ronald
Reagan Federal Building and U.S. Courthouse, 411 West Fourth Street, Santa Ana,
California 92701. The personal appearance of defendant and his counsel is required
unless a request with evidence of good cause is granted by the Court prior to the
hearing.

       IT IS SO ORDERED.




CV-90 (03/15)                      Civil Minutes – General                         Page 3 of 3
